Opinion by
Me. Justice Cohen,
This action in equity seeks to prevent officials of the City of Philadelphia from making effective the provisions of an ordinance which abolished the Registration Commission and transferred its function to the City Commissioners.
The lower court dismissed the complaint after it sustained the demurrer and in effect held that the ordinance adopted by the City Council of Philadelphia pursuant to the Act of August 13, 1963, P. L. 795, 53 P.S. §13132(c), (d), and approved at a special election by a majority of the electorate voting on the ballot question submitted thereto was valid.
The ordinance effects an overall orderly plan of reorganization and consolidation by abolishing the Registration Commission in a manner consistent with the purpose of City-County consolidation as set forth by the provisions of the Constitution of the Commonwealth. It established within the City of Philadelphia a system similar to other political subdivisions of the State where county commissioners have been both performing registration and election functions without any apparent disintegration of the electoral process.
It is clear that City Council acted within its legislative powers in adopting the ordinance and submitting it to the electorate for approval. The ordinance complies with all the constitutional and statutory requirements. Accordingly, the court below correctly concluded that the complaint failed to set forth a cause of action.
Decree affirmed at appellants’ cost.